DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and rejected.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4-10 and 11-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Savalle et al. (U.S. PGPub 2019/0089599) in view of NASCIMENTOOet al. (hereinafter “Nascimento” WIPO Publication WO 2020/088734).
As per claims 1, 10 and 19
Savalle teaches a method, comprising: generating at least one vector for each of a plurality of network elements, wherein each of the at least one vector indicates features enabled in a respective network element and status information of a link coupling the respective network element to a neighboring network element (Savalle, see para the system may generate one or more time series of characteristics of a network entity experiencing a performance issue, before and/or around the time the entity 
identifying an upgrade event at a first network element of the plurality of network elements (Savalle see para 0068, fig. 5A, time series 502 track the OS version of a particular wireless controller, wlc-xxxx, over the course of time, each time the OS of the wireless controller is updated (from version 1.0.1 to version 1.1.2, from version 1.1.2 to version 2.0.0.), time series 502 may change at the corresponding time at which the update occurred); assigning a confidence metric corresponding to the upgrade event by monitoring the at least one vector of the first network element over time, wherein the confidence metric represents a reliability of the upgrade event (Savalle, see para 0070, as shown in 5C, a series 506 may track a given metric Y for the AP of fig. 5B, aa:bb:cc:dd:ee:ff. Similar to time series 504, which may track one or more configurations of the AP, time series 506 may track a performance metric associated with the AP, such as the available or used bandwidth, delays, jitter, packet loss, or any other performance metric measurable regarding the particular AP ; 
Savalle fails to exclusively teach determining that the confidence metric satisfies a threshold confidence value; identifying a second network element in the plurality of network elements that is similar to the first network element by comparing the at least one vector of the first network element to the at least one vector of the second network element; and generating a suggestion to perform the upgrade event on the second network element.  

identifying a second network element in the plurality of network elements that is similar to the first network element by comparing the at least one vector of the first network element to the at least one vector of the second network element (Nascimento see page 22 lines 12-20, page 23 lines 5-20, system 100 may use the same technique as in task 308 to correlate the network elements 802 having improved KPIs with the network elements 806 having degraded KPIs in order to recommend an upgrade. For example, by directly matching KPIs improved by a previous upgrade of one network element 802 with degraded KPIs of another network element 806, i.e. matching the same KPIs but associated with different network elements, the recommendation system 100 may suggest the same upgrade to the network elements 806 having degraded KPIs); and generating a suggestion to perform the upgrade event on the second network element (Nascimento see page 16 lines 12-14, tasks 308 and 309 correspond to the option in action 207 of correlating improved KPIs with degraded KPIs in order to provide a recommendation of an upgrade).


 As per claims 2 and 11
Savalle in view of Nascimento teaches the method of claim 1, wherein the first network element and the second network element are in different client fabrics (Nascimento see page 24 lines 14-19, recommendation system 100 uses previous information from the network element 104 being upgraded or other similar network elements 106 in different countries, cities, and across different operators).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle with the teaching of Nascimento and the motivation to do so will be the same as cited above as the motivation related to claim 1 and 10.

As per claims 4 and 13. 

It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle with the teaching of Nascimento and the motivation to do so will be the same as cited above as the motivation related to claim 1 and 10.

As per claims 5 and 14
Savalle in view of Nascimento teaches the method of claim 1, wherein each of the at least one vectors comprises a first vector defining the features enabled in the respective network element and version information of a software application in the 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle with the teaching of Nascimento and the motivation to do so will be the same as cited above as the motivation related to claim 1 and 10.

As per claims 6 and 15
Savalle in view of Nascimento teaches the method of claim 5, wherein assigning the confidence metric corresponding to the upgrade event further comprises: generating normalized values of at least one error rate and the health state according to a predefined time period; and aggregating the normalized values and the enabled features in the respective network element to generate the confidence metric. (Nascimento see page 19 lines 21-24, recommendation system 100 may isolate a time 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle with the teaching of Nascimento and the motivation to do so will be the same as cited above as the motivation related to claim 1 and 10.

As per claims 7, 16 and 20
Savalle in view of Nascimento teaches the method of claim 1, further comprising: determining that the upgrade event was performed at the first network element; assigning a second confidence metric corresponding to the upgrade event at the second network element by monitoring the at least one vector of the second network element over time, wherein the second confidence metric represents the reliability of the upgrade event when performed on the second network element; upon determining the second confidence metric does not satisfy a second threshold confidence value, identifying a third network element that is similar to the first and second network elements by comparing the at least one vectors of the first and second network elements to a vector of the third network element; identifying a second upgrade event performed at the third network element different from the upgrade event; and Attorney Docket No.: 1022529US01 (103710)upon determining a confidence metric of the second upgrade event satisfies a third threshold confidence value, generating a suggestion to perform the second upgrade event on the 
	It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle with the teaching of Nascimento and the motivation to do so will be the same as cited above as the motivation related to claim 1 and 10.


Savalle in view of Nascimento teaches the method of claim 7, further comprising: combining the confidence metric and the second confidence metric to yield a global confidence metric for the upgrade event (Nascimento see page 15 lines 23-30, In task 308 the KPIs which have been improved by an upgrade may be used in the procedure together with KPIs which have been degraded. Thus, the improved KPIs may be associated with the respective degraded KPIs. For example, an improved KPI may be associated with a degraded KPI as follows. The number of degraded KPIs may be maximized by matching the degraded KPIs with a minimum number of different upgrades that have improved them. The information regarding the KPIs which have been degraded may be manually set in task 308, or automatically identified in tasks 303 and 306).  
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle with the teaching of Nascimento and the motivation to do so will be the same as cited above as the motivation related to claim 1 and 10.

As per claims 9 and 18
Savalle in view of Nascimento teaches the method of claim 1, further comprising: identifying a multiple network elements in the plurality of network elements that are similar to the first network element, wherein the second network element is one of the 


5.	Claims 3 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Savalle et al. (U.S. PGPub 2019/0089599) in view of NASCIMENTO et al. (hereinafter “Nascimento” WIPO Publication WO 2020/088734) in view of Bugenhagen (U.S. PGPub 2008/0049769).
As per claims 3 and 12
Savalle in view of Nascimento teaches the method of claim 1, yet fails to teach wherein generating the at least one vector for each of the plurality of network elements comprises: detecting a failure in the neighboring network element; notifying the 
In a similar filed of endeavor teaches 
wherein generating the at least one vector for each of the plurality of network elements comprises: detecting a failure in the neighboring network element; notifying the respective network element of the failure along with a timestamp of the failure; and updating the status information of the link stored in the at least one vector of the respective network element in response to receiving the notification (Bugenhagen see para 0281, 0390 instead of directly modifying fields within existing protocols traversing through a network element at any layer in the OSI reference model, an alternative may include establishing a Vector Performance Table (VPT) within the network element. This VPT may be created and managed as part of a network element operating system and embedded system programming, access node determines whether there is an access node experiencing failure in step 6706 by comparing the network performance information to thresholds if there is a failure, the access point may send a correction message, alert, or alarm so that the failing or problem node may be fixed with a software patch, reboot, maintenance order, replacement, in step 6704).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Savalle in view of Nascimento with the teaching of  Bugenhagen as doing so would provide an efficient 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2021/0014260 which teaches a method for a multi-application recommendation for remote network management platform;
U.S. PGPub 2020/0379744 which describes an automatic method of update management service for enterprise computing environments;
U.S. PGPub 2017/0228680 which describes a network element upgrade messaging based on network element health score;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457